DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 14, 15, 17-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (2017/0007254) in view of Bowe et al. (2014/0081252).
Regarding claim 1, Jaworek et al. disclose an oscillating surgical cutting instrument (Fig. 74), comprising: a housing (outer sheath surrounding transducer 3016 in Fig. 74); a blade 3066 (Fig. 74), at least a portion of the blade 3066 positioned distally of the housing (3066 extends outside of outer sheath - Fig. 74); a transducer 3016 (Fig. 74; paragraphs [0231] & [0235]) at least partially disposed within the housing (outer sheath - Fig. 74) and configured to convert electrical energy into mechanical vibration energy (paragraph [0235]); and a waveguide 3078 (Fig. 74 - [paragraph [0231]) interconnecting the transducer 3016 and the blade 3066 such that the mechanical vibration energy produced by the transducer 3016 is transmitted along the waveguide 3078 to the blade 3066 to oscillate the blade 3066 (paragraph [0231]), wherein the transducer 3016, waveguide 3078, and blade 3066 are configured such that the mechanical vibration energy produced by the transducer 3016 oscillates the blade at a frequency or within a frequency range from about 20 Hz to about 20 KHz to facilitate tissue dissection while minimizing thermal effects on tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’).
Regarding claim 2, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 4, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 6 KHz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 5, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 8, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 9, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 12 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 11, Jaworek et al. further disclose wherein the blade 3066 defines at least one blunt portion configured for blunt tissue dissection (Fig. 74).
Regarding claim 14, Jaworek et al. further disclose method of mechanical tissue dissection (paragraphs [0002], [0231]-[0232], & [0235]), comprising: oscillating a blade at a frequency or within a frequency range from about 20 Hz to about 20 KHz tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’); and urging a tissue-contacting surface of the blade into contact with tissue to mechanically dissect tissue while minimizing thermal effects on tissue (paragraphs [0231]-[0232]).
Regarding claim 15, Jaworek et al. further disclose wherein urging the tissue-contacting surface into contact with tissue include urging a blunt portion of the blade 3066 into contact with tissue (Fig. 74; paragraphs [0231]-[0232]).
Regarding claim 17, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 18, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 19, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 21, Jaworek et al. disclose an oscillating surgical cutting instrument (Fig. 74), comprising: a housing (outer sheath surrounding transducer 3016 in Fig. 74); a blade 3066 (Fig. 74), at least a portion of the blade 3066 positioned distally of the housing (3066 extends outside of outer sheath - Fig. 74), the blade including at least one electrode portion (3212) adapted to connect to a source of Radio Frequency (RF) energy for conducting RF energy to tissue to facilitate treating tissue (Fig. 73 and [0225]); a transducer 3016 (Fig. 74; paragraphs [0231] & [0235]) at least partially disposed within the housing (outer sheath - Fig. 74) and configured to convert electrical energy into mechanical vibration energy (paragraph [0235]); and a waveguide 3078 (Fig. 74 - [paragraph [0231]) interconnecting the transducer 3016 and the blade 3066 such that the mechanical vibration energy produced by the transducer 3016 is transmitted along the waveguide 3078 to the blade 3066 to oscillate the blade 3066 (paragraph [0231]), wherein the transducer 3016, waveguide 3078, and blade 3066 are configured such that the mechanical vibration energy produced by the transducer 3016 oscillates the blade at a frequency to facilitate tissue dissection while minimizing thermal effects on tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on sub-ultrasonic frequencies as defined in paragraph [0019] of the original disclosure).
Regarding claim 22, Jaworek et al. discloses that the sub-ultrasonic frequency range is from about 20 Hz to about 20 KHz (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’).
Regarding claim 23, Jaworek et al. discloses that the at least one electrode portion is configured to conduct monopolar RF energy to tissue ([0229]).
Regarding claim 24, Jaworek et al. discloses that first and second electrode portions of the at least one electrode portion are configured to conduct bipolar RF energy to tissue ([0229]).
Regarding claim 25, Jaworek et al. discloses that the at least one electrode portion of the blade is configured to conduct RF energy to tissue in conjunction with the oscillation of the blade at the frequency in the sub-ultrasonic frequency range ([0225]) (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on sub-ultrasonic frequencies as defined in paragraph [0019] of the original disclosure).
Jaworek teaches all the claimed limitations discussed above however, Jaworek does not specify that the frequency range is an operational frequency range as claimed.  
Bowe discloses an oscillating surgical cutting instrument where the blade has an operational frequency or within an operational frequency below 20 KHz ([0124]) (note that the operational frequency disclosed in paragraph [0124] is within the claimed operational frequency of all pending claims). Bowe further discloses that the is configured such that the mechanical vibration energy produced by the transducer oscillates the blade at a frequency in a sub-ultrasonic frequency range to facilitate treating tissue in contact with the blade ([0114-115]). Note that according to applicant’s disclosure frequencies below 20kHz are considered sub-ultrasonic frequencies ([0019] of the original disclosure) therefore the frequency disclosed in [0124] of Bowe which is below 20 KHz would be a sub-ultrasonic frequencies. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Jaworek with an operational frequency below 20KHz in view of the teachings of Bowe, in order to be able to adjust the operational frequency higher or lower to suit a cutting application (e.g., index speed, tissue type, operator preference, and the like) ([0124]). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an operational frequency below 20KHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, the determination of optimum or workable ranges of the operational frequency to achieve the desired cutting application would have been characterize by routine experimentation. See MPEP 2144.05 IIB
Claims 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (US Pub. No. 2017/0007254 A1) in view of Bowe et al. (2014/0081252) and further in view of Beaupre (US Pat. No. 6,328,751 B1).
Regarding claims 10, 12, and 16, Jaworek et al. further disclose a blunt portion on the blade 3066 (Fig. 74) but fail to further disclose at least one sharp portion configured for sharp tissue dissection.
However, Beaupre teach an ultrasonic bade having multiple functions, wherein the blade may include multiple features to facilitate those functions, for example, flats or blunt regions for configuration, sharp or dull edges and serrated blade edges (column 10, lines 14-18).  
Therefore, it would have been an obvious modification for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaworek et al.’s blade to include at least one sharp portion, as suggested and taught by Beaupre, in order to facilitate multiple functions of the blade per the desired use.
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.
Applicant argues that the combination of Jaworek in view of Bowe would render Jaworek inoperable as intended because it needs to vibrate at 55kHz as stated by applicant in the response. 
The examiner disagrees, Jaworek discloses a vibration of the transducer and blade to be about 20 Hz to 32 kHz ([0235] as also stated in the rejection above) which appears to be in the range claimed. Applicant’s reference to the vibration of 55kHz is an example provided in paragraph [0235] which does not mean that the device of Jaworek is not capable of vibrating in other frequencies. 
Since Jaworek only mentions an operational frequency in the example of paragraph [0235], the examiner looked at Bowe which teaches a range of operational frequencies including frequencies below 20kHz (sub-ultrasonic frequencies) and frequencies higher than 20kHz. Bowe further states “In either case, it is anticipated that the actuation frequency of the blade 1308 may be adjusted higher or lower to suit a cutting application (e.g., index speed, tissue type, operator preference, and the like).” ([0235])
It appears to the examiner that the claimed limitations of the independent claims are met be Jaworek in view of Bowe in order to be able to adjust the operational frequency higher or lower to suit a cutting application (e.g., index speed, tissue type, operator preference, and the like) ([0124]). 
Furthermore, a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771